Cohn, J.
Defendant was convicted of obtaining credit or accommodation at a hotel in violation of the Penal Law (§ 925) in that, with intent to defraud, she registered as a guest on December 20, 1943, and that upon her departure on August 3, 1944, she neglected to pay a balance due for room rent and telephone charges amounting to $39.76.
There was no proof that when defendant registered she did so with intent to defraud. Aside from the indebtedness involved here, she had paid all other charges for a period of more than six months. The evidence also shows that defendant left the hotel with her baggage,- not to abscond therefrom for the purpose of defrauding the proprietor but because she had been requested to leave. The presumption referred to in section 925 was overcome by the fact that the defendant’s removal of her baggage was not surreptitious. The circumstances of this case show, too, that defendant did not intend to defraud the proprietor when she originally registered as a guest.
The judgment of conviction should accordingly be reversed and the complaint dismissed.
Martin, P." J., Untermyer, Dore and Callahan, JJ., concur.
Judgment unanimously reversed and the complaint dismissed.